DETAILED ACTION
	This corrected notice of allowance follows a notice of allowance mailed 2/3/2022 on account of Applicant’s filing of an IDS dated 3/4/2022 in the file wrapper and corresponding to the printer rush dated 3/7/2022.  The IDS has been considered, and the reasons for allowance previously issued are maintained since one would not have been motivate sufficiently to pick and choose without improper hindsight reconstruction the various elements claimed from various prior art references to arrive at the particular combination instantly claimed.  Please see rejoinder, withdrawal of rejections, and reasons for allowance as detailed in the notice of allowance dated 2/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26, 28-46, 48, 49, and 51-55 have been canceled.  
Accordingly, claims 27, 47, 50, and 56-60 are under current examination.

Claims 27, 47, 50, and 56-50 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022 was filed after the mailing date of the notice of allowance on 2/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
	Claims 27, 47, 50, and 56-60 (renumbered 1-8) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617